IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2475 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 50 DB 2018
                                :
           v.                   :               Attorney Registration No. 204478
                                :
PAUL IANNETTI,                  :               (Allegheny County)
                                :
                Respondent      :

                                         ORDER

PER CURIAM
       AND NOW, this 25th day of May, 2018, upon consideration of the

Recommendation of the Disciplinary Board, Paul Ianetti is placed on temporary

suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He shall comply

with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.